Citation Nr: 1812598	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  05-32 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for right shoulder tendonitis, status/post arthroscopy with debridement, status/post arthroscopy with resection, distal end of right (major) clavicle. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1989 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board provided detailed historical recitations in its previous remand orders, and they are incorporated by reference at this time.

In connection with this appeal, the Veteran testified before a Veterans Law Judge (VLJ) in April 2008 and a copy of the transcript has been associated with the file.  The presiding VLJ later retired during the pendency of the appeal.  Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  However, in December 2015 correspondence, the Veteran indicated that he did not wish to be scheduled for another hearing.  As such, there is no bar to proceeding with the appeal.  

This case was most recently before the Board in October 2017 at which point it was remanded for additional development.  It has now been returned for further appellate action.


FINDING OF FACT

For the entire period on appeal, a right shoulder disability has been productive of subjective complaints of pain and limitation of motion; objective findings include limitation of abduction to, at worst, 90 degrees, painful motion, and painful flare-ups, and is not productive of ankylosis, impairment of the humerus, or impairment of the clavicle and scapula.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right shoulder tendonitis, status/post arthroscopy with debridement, status/post arthroscopy with resection, distal end of right (major) clavicle have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes (DCs) 5200, 5201, 5202  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the Veteran is right-handed, so his right shoulder disorder affects his major upper extremity.  38 C.F.R. § 4.69.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when rating the Veteran's right shoulder disorder.  In order to warrant a rating in excess of 20 percent, the evidence must show any of the following: 

* ankylosis in the major extremity is favorable with abduction to 60 degrees, and can meet the mouth and head (30 percent under DC 5200);
* range of motion of the major upper extremity is limited to midway between the side and the shoulder levels (30 percent under DC 5201); or
* malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements (30 percent under DC 5202).

The Veteran's right shoulder disorder is currently rated under DC 5201, which pertains to limitation of motion in the arm.  

VA treatment notes from March and May 2004 indicated that the Veteran complained of popping and soreness in his right shoulder.  The treatment provider noted tenderness in the acromioclavicular (AC) joint, but noted that while he had a little crepitation with movement, he still had a near full range of motion. 

In a November 2006 VA examination, the examiner noted an absence of deformity, weakness, or instability, but noted bilateral pain and stiffness.  Right shoulder forward flexion was 170 degrees and abduction was 180 degrees, with internal and external rotation at 85 degrees.  There was no ankylosis, loss of bone, recurrent shoulder dislocations, or additional loss of range of motion on repetition. 

VA treatment notes from February 2008 following a right shoulder arthroscopy showed that the Veteran's forward flexion was 140 degrees, with abduction noted to be 90 degrees.  The treatment provider further noted that the incision had healed well, with no complications. 

At an August 2008 VA examination, the Veteran complained of sharp intermittent pain aggravated with right upper extremity material handling.  There were no episodes of dislocation or locking.  Range of motion was flexion at 140 degrees and abduction at 150 degrees, with external and internal rotation both at 70 degrees.  There was no loss of bone, inflammatory arthritis, or ankylosis.  

In a July 2012 VA examination, the Veteran complained of intermittent pain but denied flare ups.  Right shoulder flexion and abduction were noted to be 170 degrees with no objective evidence of painful motion.  There was no evidence of loss of range of motion after repetitive use testing.  There was pain and tenderness on palpation, but no guarding, no glenohumeral articulation, and no ankylosis. 

In October 2014, a separate VA examiner continued a diagnosis of subacromial/subdeltoid bursitis of the right shoulder.  The Veteran complained of flare-ups after repetitive use and intermittent pain in his right shoulder.  Right shoulder flexion and abduction were both noted to be 90 degrees, with external and internal rotation found to be 60 degrees.  There was no objective evidence of pain or localized tenderness on palpation.  

Additional pain was observed following repetitive use testing, but range of motion remained consistent.  There was no muscle atrophy or ankylosis, and no rotator cuff condition suspected.  Furthermore, there was no shoulder instability or dislocation, no clavicle, scapula acromioclavicular joint and sternoclavicular joint conditions.  The examiner also noted no loss of head (flail shoulder), nonunion, or fibrous union of the humerus.  

In a March 2016 VA examination, the examiner stated that the Veteran had impingement syndrome of the right shoulder.  Right shoulder flexion and abduction were 130 degrees, with external rotation at 60 degrees, and internal rotation at 80 degrees.  There was no evidence of pain with weight-bearing, no crepitus, no muscle atrophy, and no ankylosis.  Furthermore, there was no history of recurrent dislocations, no loss of head, nonunion or fibrous union of the humerus.  

In a February 2017 VA examination, right shoulder range of motion measurements were all found to be within normal range, with flexion and abduction to 180 degrees, and external and internal rotation to 90 degrees.  There was no objective evidence of pain on palpation, and no pain noted on examination.  

The Veteran was able to perform repetitive use testing with no additional range of motion following the tests.  There was no deformity, swelling, atrophy, instability, ankylosis, or disturbance of locomotion noted.  No right shoulder rotator cuff condition was suspected, and there were no complaints of recurrent dislocations.  Once again, no loss of head, nonunion or fibrous union of the humerus was found, and there was no malunion of the humerus with any deformity.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for a right shoulder disorder.  None of the evidence outlined above or other clinical evidence of record which is consistent with the examination reports supports a finding that the Veteran has ankylosis of the right shoulder, limitation of motion sufficient to support a higher rating, malunion of the humerus, or recurrent dislocations.  

In fact, VA examiners have specifically noted that there is no ankylosis, loss of bone, or other shoulder injury and his range of motion, at worst, was to 90 degrees.  Therefore, the Veteran's symptoms are properly contemplated by the assigned 20 percent rating and a higher rating is not warranted.  Further, additional limitation that he experiences due to pain on repetition was accounted for by the VA examiners when determining the range of motion.  

The Board has also considered the Veteran's statements that his disability is worse.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), he is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for right shoulder tendonitis, status/post arthroscopy with debridement, status/post arthroscopy with resection, distal end of right (major) clavicle is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


